MEMORANDUM DECISION
                                                                    May 26 2015, 10:19 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Peter J. Rusthoven                                       F. Joseph Jaskowiak
Barnes & Thornburg LLP                                   Lauren K. Kroeger
Indianapolis, Indiana                                    Hoeppner, Wagner & Evans LLP
                                                         Merrillville, Indiana
Brian Custy
Merrillville, Indiana                                    Karl L. Mulvaney
                                                         Nana Quay-Smith
                                                         Bingham Greenebaum Doll LLP
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA
Lake County Trust Co., as Trustee                        May 26, 2015
for Lake County Trust 5434, James                        Court of Appeals Case No.
L. Gagan and Eugene H. Deutsch,                          45A03-1407-PL-226
Appellants,                                              Appeal from the Lake Superior
        v.                                               Court

                                                         The Honorable John M. Sedia,
United Consumers Club, INC.,                             Judge
Appellee
                                                         Cause No. 45D01-1401-PL-11



Friedlander, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015          Page 1 of 15
[1]   This is the second iteration of a legal dispute involving property owned by Lake

      County Trust 5434 (the Trust) and leased by United Consumers Club (United),

      with the primary difference between this one and the first lawsuit being the

      addition of James L. Gagan and Eugene H. Deutsch (the Beneficiaries), who

      are beneficiaries of the Trust, as parties to the lawsuit. In both actions, the

      plaintiff(s) sued United for recovery of unpaid rent. In the first action, an

      interlocutory appeal that we shall designate as United I, the action was brought

      by Lake County Trust Co. (the Trustee) on behalf of the Trust. On grounds

      that will be explained below, this court determined that the Trust did not have

      standing to sue United and reversed the trial court’s order denying United’s

      motion to dismiss for lack of standing. See Lake Cnty. Trust Co. v. United

      Consumers Club, Inc., 45A03-1111-PL-527 (Ind. Ct. App. Sept. 11, 2012). The

      case was dismissed after remand on March 13, 2013 pursuant to the Trust’s

      motion to dismiss.

[2]   The present lawsuit was filed in January 2014, and is essentially the same as the

      first, with the exception that the Beneficiaries were added as plaintiffs. United

      filed a Trial Rule 12(B)(6) to dismiss the January 2014 action on grounds of res

      judicata. The Beneficiaries appeal the grant of that motion, presenting a single

      issue for review: did the trial court err in holding that the ruling in United I

      constituted a dismissal on the merits against the Beneficiaries, thus barring on

      res judicata grounds the present case?

[3]   We reverse.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 2 of 15
[4]   The underlying facts were set out in United I, as follows:


              Lake County Trust 5434 (“the Trust”) sued United Consumers
              Club (“United”) for recovery of unpaid rent. The lawsuit was
              brought by the Trustee only; the trust beneficiaries were not
              named as plaintiffs even though the trust document explicitly
              provided the Trust could not collect or receive the rents from the
              trust property. …
              The document creating the Trust provides in part:
                      It is further expressly understood and agreed that [the
                      Trust] has no right or power whatsoever to manage,
                      control or operate said real estate in any way or to any
                      extent and is not entitled at any time to collect or receive
                      for any purpose, directly or indirectly, the rents, issues,
                      profits or proceeds of said real estate or any mortgage or
                      any disposition thereof.
              In May of 2009, the Trust, in the name of the Trustee only and
              not the beneficiaries, sued United for recovery of unpaid rent. In
              August 2009 the Trust amended its complaint to allege United
              had not paid base rent, taxes, and operating expenses as required
              under the lease agreement. United moved to dismiss, and its
              motion was denied. In December 2009, United filed its amended
              answer and counterclaim in which it alleged, among other things,
              that the Trust was not the real party in interest or was otherwise
              “not qualified to bring these claims per the terms of the lease,”
              and “lacks standing to sue for the relief sought in the amended
              complaint.”
              The parties then filed cross-motions for summary judgment, and
              in September of 2011 the trial court granted summary judgment
              for the Trust on certain issues and for United on one issue. In its
              summary judgment order, it concluded the Trust had standing to
              bring the lawsuit. The trial court certified its order for
              interlocutory appeal, and we accepted jurisdiction.
[5]   Id., slip op. at 1 (internal citations and footnote omitted).


      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 3 of 15
[6]   On appeal, this court noted that an allegation of lack of standing is treated as a

      motion to dismiss under T.R. 12(B)(6). The main purpose of standing is to

      insure that the party before the court has a substantive right to enforce the claim

      that is being made in the litigation. See Lunsford v. Deutsche Bank Trust Co.

      Americas as Tr., 996 N.E.2d 815 (Ind. Ct. App. 2013). We further noted that “a

      court has no jurisdiction over a particular case unless a party with standing is

      participating in the case.” Lake Cnty. Trust Co. v. United Consumers Club, Inc.,

      45A03-1111-PL-527, slip op. at 1. Based upon the following rationale, we

      concluded that the Trust did not have standing to sue United for unpaid rent

      and therefore that its lawsuit should have been dismissed:

              The trust document is explicit that the Trust “is not entitled at
              any time to collect or receive for any purpose, directly or
              indirectly, the rents, issues, profits or proceeds of said real
              estate,” … and we agree with United that “[u]sing the words that
              the Trust had ‘no power to collect rents,’ also left the Trustee
              with no power to bring a lawsuit to collect rent.”
[7]   Id. (internal footnote and citations omitted).


[8]   This brings us to the present case. As indicated above, this lawsuit is essentially

      the same as the first, with the exception of the addition of the Beneficiaries as

      plaintiffs. United contends that the dismissal of United I constituted a decision

      on the merits against the Beneficiaries of the dispute over nonpayment of rent

      and therefore is res judicata with respect to the present case. The trial court

      agreed, citing Indiana Trial Rule 41(B), “which provides that any dismissal

      other than a dismissal for lack of jurisdiction, operates as an adjudication on the



      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 4 of 15
       merits [.]” Appellant’s Appendix at 6. The Beneficiaries challenge that

       determination.

[9]    We begin by briefly addressing the trial court’s citation to T.R. 41(B) in support

       of its ruling. The relevant portion of that provision states, “Unless the court in

       its order for dismissal otherwise specifies, a dismissal under this subdivision or

       subdivision (E) of this rule and any dismissal not provided for in this rule, other

       than a dismissal for lack of jurisdiction, operates as an adjudication upon the

       merits.” T.R. 41(B). Clearly, the premise of the trial court’s ruling is that the

       dismissal of the case in United I was something “other than a dismissal for lack

       of jurisdiction.” Although the dismissal was based technically upon T.R.

       12(B)(6), the specific reasoning for dismissal was that the Trust lacked standing

       to sue United for unpaid rent. As this court stated in United I, “a court has no

       jurisdiction over a particular case unless a party with standing is participating in

       the case.” Lake Cnty. Trust Co. v. United Consumers Club, Inc., 45A03-1111-PL-

       527, slip op. at 1 (citing In re Custody of G.J., 796 N.E.2d 756 (Ind. Ct. App.

       2003), trans. denied). In short, the lawsuit in United I was dismissed for lack of

       standing, which had jurisdictional implications. For this reason, on the facts of

       this case, the exception in the quoted portion of T.R. 41(B) applies and thus, as

       to all parties except the Trust, it did not constitute an adjudication on the merits

       within the meaning of T.R. 41(B).

[10]   A T.R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief

       can be granted tests the legal sufficiency of a claim, not the facts supporting it.

       Godby v. Whitehead, 837 N.E.2d 146 (Ind. Ct. App. 2005), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 5 of 15
       Accordingly, we view the complaint in the light most favorable to the non-

       moving party and draw every reasonable inference in that party’s favor. Id. We

       will affirm a grant of such a motion to dismiss if it is apparent that the facts

       alleged in the complaint are incapable of supporting relief under any set of

       circumstances. Id. “In determining whether any facts will support the claim,

       we look only to the complaint and may not resort to any other evidence in the

       record.” Id. at 149. Finally, we apply a de novo standard of review in appeals

       from the grant of a motion to dismiss under T.R. 12(B)(6). Godby v. Whitehead,

       837 N.E.2d 146.

[11]   Both parties agree that this case turns on the question of whether res judicata

       properly applies. More specifically, the issue is whether, with respect to the

       Beneficiaries, the former judgment satisfies the element of res judicata that it

       was “rendered on the merits.”1 The parties’ competing positions on that

       question are as follows: quoting Schultz v. State, 731 N.E.2d 1041, 1043 (Ind. Ct.




       1
           Res judicata is appropriate only where the following four elements are present:
                 1.      the former judgment must have been rendered by a court of
                         competent jurisdiction;
                 2.      the former judgment must have been rendered on the merits;
                 3.      the matter now in issue was or might have been determined in the
                         former suit; and
                 4.      the controversy adjudicated in the former suit must have been
                         between the parties to the present action or their privies.
       Indiana State Ethics Comm’n v. Sanchez, 18 N.E.3d 988, 993 (Ind. 2014) (quoting Chemco
       Transp., Inc. v. Conn., 527 N.E.2d 179, 181 (Ind. 1988)).


       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015    Page 6 of 15
Ohio App. 2000), trans. denied, United argues “[a] decision that a party lacks standing

       pursuant to Trial Rule 12(B)(6) operates as an adjudication on the merits.”

       This quote from Schultz cites Lake Cnty. Council v. State Bd. of Tax Comm’rs, 706
N.E.2d 270, 280 (Ind. T.C. 1999) adhered to on reconsideration sub nom.

       Montgomery v. State Bd. of Tax Comm’rs, 708 N.E.2d 936 (Ind. T.C. 1999), rev’d,

       730 N.E.2d 680 (Ind. 2000), as its source authority. Lake County Council,

       however, adds an important qualifier that the panel in Schultz chose not to

       include, i.e., “[a] decision that a party lacks standing pursuant to Trial Rule

       12(B)(6) operates as an adjudication on the merits … as to the party seeking to

       invoke the court’s jurisdiction.” Lake Cnty. Council v. State Bd. of Tax Comm’rs, 706
N.E.2d at 280 (emphasis supplied). In light of the full quote from Lake Cnty.

       Council v. State Bd. of Tax Comm’rs, the granting of United’s motion in the

       present case clearly acted as an adjudication on the merits against the Trust.

       The question is, was this ruling also binding upon the Beneficiaries?

[12]   “Not all judgments of dismissal on the grounds stated in Ind. Rules of

       Procedure, Trial Rule 12(B) constitute an adjudication on the merits so as to bar

       presentation of the same issues in a subsequent action.” Ragnar Benson, Inc. v.

       Wm. P. Jungclaus Co., 352 N.E.2d 817, 820 (Ind. Ct. App. 1976). In this case,

       United I was dismissed upon the determination that the Trust lacked standing to

       bring the lawsuit. The Beneficiaries contend this was tantamount to a dismissal

       on grounds that the Trust was not the real party in interest. This, in turn,

       would justify application of the rule that “dismissal for want of a real party in

       interest is not on the merits and would not bar any action which the real party

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 7 of 15
       in interest might decide to bring at a later time.” State v. Rankin, 260 Ind. 228,

       233, 294 N.E.2d 604, 607 (1973).

[13]   The concepts of standing and real party in interest often are understandably

       considered one and the same. Hammes v. Brumley, 659 N.E.2d 1021 (Ind. 1995).

       Our Supreme Court has indicated, however, that they are not. “Although they

       are quite similar, they are indeed different concepts.” Id. at 1029.                 Standing

       refers to the question of whether a party has an actual demonstrable injury for

       purposes of a lawsuit. Barnette v. U.S. Architects, LLP, 15 N.E.3d 1 (Ind. Ct.

       App. 2014). “To establish standing, the plaintiff must ‘demonstrate a personal

       stake in the outcome of the lawsuit and must show that he or she has sustained

       or was in immediate danger of sustaining, some direct injury as a result of the

       conduct at issue.’” Vectren Energy Mktg. & Serv., Inc. v. Exec. Risk Specialty Ins.

       Co., 875 N.E.2d 774, 777 (Ind. Ct. App. 2007) (quoting Shourek v. Stirling, 621
N.E.2d 1107, 1109 (Ind. 1993)). On the other hand, our Supreme Court has

       explained that a real party in interest “is the person who is the true owner of the

       right sought to be enforced.” Hammes v. Brumley, 659 N.E.2d at 1030. Put

       another way, the real party in interest is the one who is “entitled to the fruits of

       the action.” Id.


[14]   In the present case, the Trust manages the property for the benefit of the

       Beneficiaries, and normally would therefore be authorized to file a lawsuit for

       recovery of unpaid rent pertaining to the trust property. Thus, the Trust would

       usually have standing to file this lawsuit. See Ind. Code Ann. § 30-4-3-3(a)(11)

       (West, Westlaw current with legislation of the 2015 First Regular Session of the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015     Page 8 of 15
       119th General Assembly effective through April 23, 2015) (“a trustee has the

       power to … prosecute or defend actions, claims, or proceedings for the

       protection of … trust property”). We determined in United I, however, that

       because of a provision in the lease governing this particular property, the Trust

       lacks standing. Whether the Trust did or did not have standing, the

       Beneficiaries were the real party in interest, as they were entitled to the fruits of

       the action, viz., the unpaid rent.2 See Hammes v. Brumley, 659 N.E.2d 1021.


[15]   Both sides of this dispute seem to acknowledge that the Beneficiaries could have

       been substituted for the Trust as the real parties in interest in the lawsuit that

       was ultimately dismissed pursuant to our holding in United I. United contends

       that the failure to do that was a strategic decision on the part of the Trust and

       the Beneficiaries that was calculated “to avoid United’s counterclaims against

       the beneficiaries individually.” Appellee’s Brief at 23. United further contends

       the Beneficiaries “participated in the prior litigation”, Appellee’s Brief at 17, and

       actively resisted joining in that lawsuit. Indeed, this court indicated in United I

       that there was “strenuous[]” resistance to the joinder of the Beneficiaries in that

       lawsuit. Lake Cnty. Trust Co. v. United Consumers Club, Inc., 45A03-1111-PL-527,

       slip op. at 2. United claims that in choosing not to substitute the Beneficiaries

       as the real party in interest in the first lawsuit, the Trust and the Beneficiaries




       2
         Indeed, were it not for the lease provision divesting the Trust of standing, the “real party in interest”
       requirement would not represent an impediment to the Trust prosecuting this action. See Trial Rule 17 (A)(1)
       (addressing the real party in interest) (“(the) trustee of an express trust … may sue in his own name without
       joining with him the party for whose benefit the action is brought, but stating his relationship and the
       capacity in which he sues”).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015              Page 9 of 15
       were manipulating the process, and further that the present lawsuit represents a

       subversion of the Trial Rules, and specifically a “circumvention” of the

       Appellants’ failure to comply with T.R. 17.


[16]   United’s T.R. 17 argument presumes that T.R. 17 required the Appellants to

       substitute the Beneficiaries for the Trust in United I after the Trust was

       determined to lack standing. We can find no authority for this proposition.

       T.R. 17(A) does provide that a real party in interest has “a reasonable time”

       after an objection has been lodged against the original party to ratify the action

       or be joined or substituted in the action. The rule further provides that when

       such does occur, the ratification, joinder, or substitution “shall have the same

       effect as if the action had been commenced initially in the name of the real

       party in interest.” T.R. 17(A). We can find no language, however, that may be

       interpreted as mandating that ratification, substitution, or joinder of the real

       party in interest must occur after a court has determined that the party bringing

       the action lacks standing or is determined not to be the real party in interest.

[17]   Still, we do not necessarily disagree with United’s contention that “a real party

       in interest which manipulates the named plaintiff for strategic reasons does so at

       its own peril.” Appellee’s Brief at 22 (citing Metal Forming Techs., Inc v. Marsh &

       McLennan Co., 224 F.R.D. 431 (S.D. Ind. 2004)). The question is whether that

       situation is present in this case. In addition to Metal Forming Techs., United cites

       Posley v. Clarian Health, 2012 WL 3886328 (S.D. Ind. Sept. 6, 2012) in support

       of its contention that T.R. 17 should be construed so as to require joinder,

       ratification, or substitution of the real party in interest in the original action

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 10 of 15
       where the original plaintiff has been determined not to be the real party in

       interest. In those two cases, the question was whether the case should be

       dismissed on the defendant’s motion.


[18]   In Posley, an individual filed a lawsuit against a health-care entity. Subsequent

       to that, the individual filed for Chapter 7 bankruptcy protection. The health-

       care provider filed a motion to dismiss the complaint on grounds that the

       bankruptcy trustee, not the individual, was the real party in interest. The

       individual argued that ratification was the proper course of action. The court

       ultimately agreed that ratification was appropriate after applying the “honest

       mistake test” to determine whether the real party in interest had engaged in a

       “sleight of hand” by filing the complaint in the name of a different party. Posley

       v. Clarian Health, 21012 WL 3886328, slip op. at 3. The “honest mistake test”

       requires a party wishing to substitute another party to establish that “when he

       brought this action in his own name, he did so as the result of an honest and

       understandable mistake.” Id. at 2 (citing Feist v. Consol. Freightways Corp., 100 F.

       Supp.2d 273, 276 (E.D. Pa. 1999), aff’d, 216 F.3d 1075 (3d Cir. 2000), cert.

       denied, 532 U.S. 920 (2001)). The Posley court determined that the original

       named plaintiff, at the time she filed the lawsuit in her own name, exercised her

       only legal choice at the time, and therefore permitted ratification.

[19]   In Metal Forming Techs., Inc. v. Marsh & McLennan Co., the plaintiffs leased a

       premises that was subsequently damaged by a fire. The landlord’s primary

       insurer paid property damages to the landlord pursuant to an insurance policy.

       The primary insurer brought a subrogation action against the plaintiffs to

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 11 of 15
       recover expenses it paid to the landlord as a result of the fire. Prior to the fire,

       the plaintiffs had purchased two separate liability insurance policies from two

       separate companies. One of those insurers denied coverage after the fire, and

       the other, Travelers Insurance, informed the plaintiffs that their coverage was

       limited to $100,000, one-tenth of what the plaintiffs believed they had

       purchased, and significantly less than the primary insurer’s subrogation claim.

       The plaintiffs and the primary insurer reached a settlement agreement

       concerning the primary insurer’s subrogation claims. In that agreement, the

       plaintiffs agreed to have judgment for $1,500,000 entered against them in favor

       of the primary insurer. The primary insurer would receive the $100,000

       proceeds from the Travelers policy, and the primary insurer further agreed that

       it would not take any steps or pursue any action to collect or execute that

       judgment against the plaintiffs. The plaintiffs agreed to assign to the primary

       insurer all of its claims against Marsh & McLennan Company, through which

       the plaintiffs had purchased their two insurance policies. Finally, as part of the

       agreement, the plaintiffs agreed to permit the primary insurer to sue Marsh in

       the plaintiffs’ names and to assist in the prosecution of the assigned claims

       against Marsh.

[20]   The plaintiffs then sued Marsh alleging that Marsh had failed to procure

       adequate insurance coverage for them. Marsh filed a motion for summary

       judgment contending that the plaintiffs were not the real parties in interest

       because they had assigned their claims to the primary insurer. The court

       concluded that the plaintiffs were not the real parties in interest and that the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 12 of 15
       primary insurer filed this action “in disguise, using Plaintiffs’ names while

       knowing that Plaintiffs no longer owned the claims that were brought.” Metal

       Forming Techs., Inc. v. Marsh & McLennan Co., 224 F.R.D. at 432. Moreover, the

       court concluded that the primary insurer’s decision to sue in the plaintiffs’

       names “was a strategic and tactical decision in contravention of Rule 17(a).”3

       Id. at 437. Ultimately, the court denied a motion to substitute under Rule 17(a)

       because the plaintiffs and the primary insurer had failed to demonstrate that

       there was “an honest or understandable mistake or difficulty in naming the

       proper party.” Id.


[21]   The outcomes in Posley and Metal Forming Techs., Inc. both turned at least in part

       on the issue of whether the failure to identify the real party in interest in the

       complaint was motivated by tactical considerations, or instead was a product of

       honest mistake or difficulty in naming the proper party. Assuming for the sake

       of argument that those holdings apply in the present case, United has not

       presented a compelling argument that the action in United I was prosecuted in

       the name of the Trustee on behalf of the Trust rather than the Beneficiaries as a

       strategic or tactical matter, or was anything other than an honest or

       understandable mistake. Having said that, we note United’s claim that the first

       lawsuit was brought in the name of the Trust in order to “avoid United’s




       3
        The court opined that the primary insurers’ “decision to sue in Plaintiff’s names was made “to make the
       Plaintiffs more sympathetic to a jury,” and to “make this suit about a company ravaged by fire and not about
       an insurance company that paid for the fire’s damage.” Metal Forming Techs., Inc v. Marsh & McLennan Co.,
224 F.R.D. at 437.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015             Page 13 of 15
       counterclaims against the beneficiaries individually.” Appellee’s Brief at 23.

       United does not further illuminate the nature of these counterclaims or the

       manner in which they could have been avoided by substituting the Trust for the

       Beneficiaries as named plaintiff. We simply are not convinced that the Trust or

       the Beneficiaries would fail the “honest mistake test” discussed in Posley and

       Metal Forming Techs., Inc.


[22]   In any event, neither Posley nor Metal Forming Techs., Inc. suggests that where a

       court has determined that the plaintiff was not a real party in interest, the real

       party in interest must be substituted in that action or suffer an adverse decision

       on the merits. Neither can we find any language in T.R. 17 that mandates such

       a result. Simply put, T.R. 17 indicates that substitution, ratification, or joinder

       are permissible, but gives no indication that they are mandatory steps that must

       be taken in the event it is determined that the party originally filing the action is

       not the real party in interest. We are reluctant to engraft such a requirement,

       especially in light of our Supreme Court’s statement in Lake Cnty. Council v. State

       Bd. of Tax Comm’rs, 706 N.E.2d at 280 that a “decision that a party lacks

       standing pursuant to Trial Rule 12(B)(6) operates as an adjudication on the

       merits … as to the party seeking to invoke the court’s jurisdiction.” Dicta or

       not, it bespeaks the Supreme Court’s view that dismissal of a plaintiff’s action

       on grounds of lack of standing operates only against that party, and does not

       implicate the interests of an unnamed real party in interest, especially where the

       failure to name the real party in interest in the complaint was not motivated by

       procedural or tactical skullduggery.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 14 of 15
[23]   In summary, the dismissal of United I on grounds that the Trust was not the real

       party in interest because of a provision in the lease governing United’s tenancy

       constituted a judgment on the merits only against the Trust. It did not operate

       as a judgment on the merits against the real parties in interest, i.e., the

       Beneficiaries. Moreover, although T.R. 17 authorized substitution of the

       Beneficiaries when it was determined that they, not the Trust, were the real

       parties in interest, it did not mandate that action. Neither the authority nor the

       equitable arguments presented by United convince us otherwise. Because the

       Beneficiaries are real parties in interest in the dispute with United involving

       alleged unpaid rent, and because that dispute has not yet been resolved against

       them on the merits, the trial court erred in dismissing on res judicata grounds

       the Beneficiaries’ action for recovery of unpaid rent.


[24]   Judgment reversed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-PL-226 | May 26, 2015   Page 15 of 15